DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/24/2019 is being considered.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 should read “The wrench of claim 13, wherein a position limiting portion”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an elastic positioning device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, the “elastic positioning device” is defined to be “The elastic positioning device 30 includes an elastic member 31, a positioning member 32, and a positioning area 33 which is formed on the claw 20.”  For examination purposes, this is to be what’s required of the claim, or equivalence thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “an inertia of the claw”.  It is unclear how the claw in the open or closed position can have inertia since it would be at rest.  For such reasons the claim is determined to be indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Buchanan US2021/0122012).
Regarding claim 1, Buchanan discloses a reciprocating wrench for quick combining fastener, comprising: 
a main body (Item 200) comprising a concavely-shaped first jaw opening (Item 204), the first jaw opening comprising a pivot end on one side (around Item 50) thereof; 

an elastic positioning device (Items 60 and 61) disposed between the main body and the claw, and allowing the claw to rotate toward the closing direction or optionally remain in an opening status.  
Regarding claim 2, Buchanan discloses the wrench of claim 1, wherein the elastic positioning device includes an elastic member (Item 60), a positioning member, and a positioning area which is formed on the claw; the elastic - 33 -member disposed on the main body and providing an elastic recovering force for the claw to rotate toward the closing direction; the positioning member disposed between the main body and the claw and optionally being positioned on the positioning area for the claw to optionally remain in the opening status (best shown in Figures 9 and 10).  
Regarding claim 3, Buchanan discloses the wrench of claim 2, wherein the claw and the main body pivot with respect to each other between a first position and a second position; when the claw is at the first position, the claw remains in the opening status with respect to the main body; when the claw is at the second position, the claw is in a closing status with respect to the main body (when a user presses on Item 307 the wrench stays in the open position).  
Regarding claim 8, Buchanan discloses the wrench of claim 1, wherein when the claw remains - 36 -in the opening status, an inertia of the claw is applied for removing a positioning effect of the elastic positioning device, such that the claw changes to a closing status (when a user presses on Item 307 the wrench stays in the open position).  
Regarding claim 9, Buchanan discloses the wrench of claim 1, wherein the elastic positioning device comprises a release portion disposed on the claw; when the claw is in the opening status, the release portion protrudes from an inner side of the first jaw opening with respect to the main body (Fig 9 shows the spring seated in Item 309).  
Regarding claim 11, Buchanan discloses the wrench of claim 3, wherein the first jaw opening has a first tip ( Item 210) on one side thereof in opposite to the pivot end; the second jaw opening has a second tip (Item 305) on one side thereof in opposite to the pivotal combination portion; when the claw is at the second position and the wrench is engaged - 37 -with the fastener in a fastening operation, the fastener is positioned in the first jaw opening and the second jaw opening; a distance between the first tip and a neighboring first force bearing face of the fastener decreases in a direction in opposite to an expansion direction of the claw with respect to the first tip; a largest width of a distal end of the second tip is greater than a smallest distance between the first tip and the neighboring first force bearing face of the fastener; a counterforce of the first force bearing face of the fastener forces the second tip to expand to resist against the first tip (best shown in Fig 7 and 8).  
Regarding claim 12, Buchanan discloses the wrench of claim 11, wherein the second tip comprises an outer retaining face and an opposite inner retaining face; a longest distance between the outer retaining face and the pivot center is defined as a first radius, and a shortest distance between the inner retaining face and the pivot center is defined as a second radius, wherein the first radius is larger than the second radius; when the wrench is not engaged with the fastener, the first radius is smaller than a shortest distance between the first tip and the pivot center; when the wrench is engaged with the fastener during the fastening - 38 -operation, the second tip resiliently expands, such that the longest distance between the outer retaining face and the pivot center is greater than the shortest distance between the first tip and the pivot center (As shown in the Figures, Item 306 fits within Item 210.  Since the prior art and the .  

Claims 1-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Choi (US2006/0144197)
Regarding claim 1, Choi discloses a reciprocating wrench for quick combining fastener, comprising: 
a main body (Item 200) comprising a concavely-shaped first jaw opening (Item 204), the first jaw opening comprising a pivot end on one side (around Item 50) thereof; 
a claw (Item 400) comprising a concavely-shaped second jaw opening (Item 301), the second jaw opening comprising a pivotal combination portion on one side thereof, the pivotal combination portion of the claw being pivotally connected with the pivot end of the main body along a pivot center (Item 4 connects Item 400 to Item 200), such that the claw pivotally moves with the pivot center as a rotation center in order to optionally rotate toward a closing direction or an opening direction; and 
an elastic positioning device (Item 500 and 600) disposed between the main body and the claw, and allowing the claw to rotate toward the closing direction or optionally remain in an opening status.  
Regarding claim 2, Choi discloses the wrench of claim 1, wherein the elastic positioning device includes an elastic member (Item 500), a positioning member (Item 600), and a positioning area which is formed on the claw; the elastic - 33 -member disposed on the main body and providing an elastic recovering force for the claw to rotate toward the closing direction; the positioning member disposed between the main body and the claw and optionally being positioned on the positioning area for the claw to optionally remain in the opening status (best shown in Figures 8 and 9, Item 600 limits the potion of the claw and can hold the claw in an open position).  
Regarding claim 3, Choi discloses the wrench of claim 2, wherein the claw and the main body pivot with respect to each other between a first position and a second position; when the claw is at the first position, the claw remains in the opening status with respect to the main body; when the claw is at the second position, the claw is in a closing status with respect to the main body (best shown in Figures 8 and 9, Item 600 limits the potion of the claw and can hold the claw in an open position).  
Regarding claim 4, Choi discloses the wrench of claim 3, wherein at the first position, the positioning member resists against the positioning area, so as to generate a first force and a second force; a torque generated by the first force upon the pivot center offsets a obverse torque generated by the second force upon the pivot center, such that the claw remains in the opening status (best shown in Figures 8 and 9, Item 600 limits the potion of the claw and can hold the claw in an open position).  
Regarding claim 5, Choi discloses the wrench of claim 4, wherein the elastic positioning device includes a slide area (bore for Item 600) formed on one side of the - 34 -positioning area to be pushed by the elastic member and generate a sliding relationship with respect to the positioning member; the positioning area is an arc shaped groove (end of Item 8 is arc shaped); the positioning area includes a positioning face and a dividing side formed on one side of the positioning face; a distance from the positioning face to the pivot center is smaller than a distance from the dividing side to the pivot center; when the claw pivots from the first position to the second position, the positioning member crosses the dividing side to resist against the slide area.  
Regarding claim 8, Choi discloses the wrench of claim 1, wherein when the claw remains - 36 -in the opening status, an inertia of the claw is applied for removing a positioning effect of the elastic positioning device, such that the claw changes to a closing status (best shown in Figures 8 and 9, Item 600 limits the potion of the claw and can hold the claw in an open position).  
Regarding claim 9, Buchanan discloses the wrench of claim 1, wherein the elastic positioning device comprises a release portion disposed on the claw; when the claw is in the opening status, the release portion protrudes from an inner side of the first jaw opening with respect to the main body (end of Item 400 is operable by a thumb of a user).  
Regarding claim 10, Choi discloses the wrench of claim 5, wherein the elastic positioning device further comprises a position limiting area disposed on the claw away from the position limiting area and in adjacent to the slide area; when the positioning member resists against the position limiting area, a space surrounded by the first jaw opening and the second jaw opening is smaller than an outer profile of the fastener.  
Allowable Subject Matter
Claims 6-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Buchanan teaches a similar wrench body to the instant application but the elastic member is recessed within the claw.  The claw does not have a portion which the elastic member can slide to the hold it in an open position.  Choi teaches a claw that can be held in an open positon by and adjustment screw.  The claw configuration of Choi is completely different than the instant application.  If claim 1 were to include further definition of the claw configuration and how the spring slides such that it can be held within the notch such that it’s held in an open position, it would overcome all known references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        

/DAVID B. THOMAS/Primary Examiner, Art Unit 3723